EXECUTION VERSION

 

UHS HOLDCO, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) is made
effective as of April 13, 2015 (the “Grant Date”) by and between UHS Holdco,
Inc., a Delaware corporation (the “Company”), and Thomas Leonard (the
“Grantee”). Capitalized terms used but not defined herein, including in Section
8, shall have the meanings ascribed to such terms in the Employment Agreement.

R E C I T A L S:

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it would be in the best interests of the Company and its stockholders to grant
the restricted stock units provided for herein to the Grantee pursuant to the
terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Restricted Stock Unit Award.  Subject to the terms and conditions of this
Award Agreement, the Company hereby grants to the Grantee 7,042,254 restricted
stock units (the “RSUs”), which shall vest in accordance with Section 2
hereof.  Each RSU represents one notional  Share.

2. Vesting and Forfeiture.

(a) Vesting Schedule.  Twenty-five percent (25%) of the RSUs shall vest on each
of the first four anniversaries of the Grant Date (each anniversary, a “Vesting
Date”), provided that a Termination Date has not occurred prior to the
applicable Vesting Date.

(b) Forfeiture.  In the event that a Termination Event occurs prior to a Vesting
Date, all unvested RSUs shall be cancelled for no consideration. In the event
that Grantee’s Service terminates for Cause, any Shares issued in settlement of
RSUs shall be forfeited and cancelled for no consideration.

(c) Change of Control.  In the event of a Change of Control or a Sale of the
Company pursuant to clause (ii) of the definition below, all RSUs shall vest. 

3. Settlement of RSUs.  Within fifteen (15) days following an applicable Vesting
Date (each such date, a “Settlement Date”), the Company shall cause the number
of Shares equal to the number of RSUs that vested on the Vesting Date to be
issued in the name of the Grantee.  RSUs shall be settled in all events no later
than March 15th of the year following the year in which the RSUs vest. The
Company shall not be liable to the Grantee for damages relating to any delays in
issuing the certificates to the Grantee, any loss of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.  The Grantee shall have none of the rights of a stockholder of the
Company with respect to the RSUs unless and until Shares are issued to the
Grantee in accordance with this Section 3.  As of the Grant Date, the Grantee
shall enter into a joinder to the Stockholders Agreement (if not already a party
to the Stockholders Agreement) substantially in the form attached hereto as
Exhibit A, to become effective upon the settlement of the RSUs by the delivery
of Shares.



 



--------------------------------------------------------------------------------

 

On each Settlement Date the Grantee shall be permitted to elect to satisfy all
or part of the minimum applicable income and employment tax withholdings
(“Withholding Amount”) in connection with the settlement of RSUs by any
combination of: (i) having Shares otherwise deliverable in settlement of such
RSUs, having a Fair Market Value equal to the amount of such withholdings,
withheld by the Company on the date such RSUs are settled and (ii) borrowing an
amount equal to all or a portion of the Withholding Amount from the Company
pursuant to a promissory note substantially in the form provided in Exhibit B. 

4. No Right to Continued Service.  The granting of the RSU evidenced hereby and
this Award Agreement shall impose no obligation on the Company or any Affiliate
to continue the Service of the Grantee and shall not lessen or affect any right
that the Company or any Affiliate may have to terminate the Service of such
Grantee.

5. Securities Laws/Legend on Certificates.  The issuance and delivery of Shares
shall comply (or be exempt from) all applicable requirements of law, including
(without limitation) the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder, state securities laws and regulations, and
the regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded.  The Company shall not be obligated to
file any registration statement under any applicable securities laws to permit
the purchase or issuance of any Shares, and accordingly any certificates for
Shares or documents granting equity awards may have an appropriate legend or
statement of applicable restrictions endorsed thereon.  If the Company deems it
necessary to ensure that the issuance of securities under this Award Agreement
is not required to be registered under any applicable securities laws, each
Grantee to whom such security would be issued shall deliver to the Company an
agreement or certificate containing such representations, warranties and
covenants as the Company which satisfies such requirements.

6. Dividend Equivalent.   With respect to each RSU the Grantee shall have the
right to receive an amount equal to the regular per share dividend or cash
distribution (if any) paid by the Company during the period between the Grant
Date and the date the RSUs are settled.  When such dividends or distributions
are paid by the Company, the Grantee shall be credited with an amount determined
by multiplying the number of RSUs by the per share dividend or distribution,
which amount shall be held by the Company and subject to forfeiture until the
RSUs vest in accordance with Section 2 hereof.  Such dividends and distributions
shall be paid to the Grantee on the date the RSUs vest or as soon as
practicable, but in no event later than thirty (30) days thereafter.

7. Restrictions.  The Grantee acknowledges that the RSUs are not issued under
the Company’s Amended and Restated Stock Option Plan (the “Plan”),
however, Sections 5.7, 5.8, 5.9, 5.10 5.11 and 6.5 of the Plan are incorporated
herein by reference and Shares issued in settlement of RSUs are subject to such
Sections of the Plan as if such Shares were issued upon the exercise of an
option awarded under the Plan.

8. Definitions.

“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with the specified Person. As used in this definition, "control"
(including, with its correlative meanings, "controlled by" and "under common
control with") shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities



2



--------------------------------------------------------------------------------

 

or partnership or other ownership interests, by contract or otherwise). With
respect to any Person who is an individual, "Affiliates" shall also include,
without limitation, any member of such individual's Family Group.



“Cause” means, as defined in Grantee’s Employment Agreement.

 

“Change of Control” means any (i) sale or issuance (or series of sales or
issuances) of Shares or the right to acquire Shares by the Company or any
holders thereof which results in any Person or group of Affiliated Persons
(other than the owners of Shares or the right to acquire Shares as of the date
hereof and Affiliates of such Persons) owning and/or having the right to acquire
more than 50% of the Shares on a fully diluted basis at the time of such sale or
issuance (or series of sales or issuances), other than in connection with a
Public Offering or (ii) merger, share exchange, reorganization, recapitalization
or consolidation to which the Company is a party (other than a merger in which
the Company is the surviving entity, or a share exchange in which capital stock
of the Company is issued, that does not result in more than 49% of the Company’s
outstanding capital stock possessing the voting power (under ordinary
circumstances) to elect a majority of the Board being owned of record or
beneficially by persons or entities other than the holders of such capital stock
immediately prior to such merger or share exchange).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Employment Agreement” means that certain employment agreement between UHS and
Grantee dated as of April 8, 2015, as may be amended from time to time.

 

“Fair Market Value” of any Share as of any given date shall be determined in
good faith by the Board based on such factors as the Board, in the exercise of
its reasonable business judgment, considers relevant; provided, that in making
such determination, the Board shall assume that the Company and its Subsidiaries
are sold as a going concern and then liquidated and shall not provide for any
discounts based on the fact that the Shares being valued represent a minority
interest in the Company; provided,  further, that notwithstanding anything
herein to the contrary, any determination of Fair Market Value shall be made in
accordance with the requirements of Section 409A of the Code.

 

“Family Group” means, when used with reference to a specified individual Person,
(i) such Person's spouse, former spouse, ancestors and descendants (whether
natural or adopted), parents and their descendants and any spouse of the
foregoing persons (collectively, “relatives”), (ii) the trustee, fiduciary or
personal representative of such Person and any trust solely for the benefit of
such Person and/or such Person's relatives (other than any remainder interests)
or (iii) any limited partnership or limited liability company the governing
instruments of which provide that such Person shall have the exclusive,
nontransferable power to direct the management and policies of such entity and
of which the sole owners of partnership interests, membership interests or any
other equity interests are, and will remain, limited to such Person and such
Person's relatives.

 

“Good Reason” means, as defined in the Grantee’s Employment Agreement.

 

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Shares on a fully
diluted basis, who is not



3



--------------------------------------------------------------------------------

 

controlling, controlled by or under common control with any such 5% owner of the
Shares and who is not the spouse or descendant (by birth or adoption) of any
such 5% owner of the Shares.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity or organization.

 

“Public Offering” means an underwritten public offering and sale of Shares
pursuant to an effective registration statement under the Securities Act;
provided, that a Public Offering shall not include an offering made in
connection with a business acquisition or combination pursuant to a registration
statement on Form S-4 or any form for similar registration purposes, or an
employee benefit plan pursuant to a registration statement on Form S-8 or any
form for similar registration purposes.

 

“Sale of the Company” means any transaction (other than pursuant to a Public
Offering) involving the Company or UHS and an Independent Third Party or
affiliated group of Independent Third Parties pursuant to which such party or
parties acquire (i) a majority of the outstanding shares of capital stock of the
Company or UHS (whether by merger, consolidation, sale of the capital stock or
otherwise) or (ii) all or substantially all of the assets of the Company or UHS,
as determined on a consolidated basis.

 

“Share” means a share of the Company’s common stock, par value $0.01per share.

 

“Stockholders Agreement” means the Stockholders Agreement, dated as of May 31,
2007, by and among the Company and certain of the Company's stockholders, as
amended or modified from time to time.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or other business entity, a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes hereof, a Person or Persons shall be deemed
to have a majority ownership interest in a partnership, limited liability
company, association or other business entity if such Person or Persons shall be
allocated a majority of partnership, limited liability company, association or
other business entity gains or losses or shall be or control the managing
director, managing member, manager or a general partner of such partnership,
limited liability company, association or other business entity.  Where not
otherwise indicated, the term “Subsidiary” refers to a Subsidiary of the
Company.

 

“Termination Date” means, with respect to the Grantee, the date that a
Termination Event has occurred.

 





4



--------------------------------------------------------------------------------

 

“Termination Event” means that Grantee has ceased to be employed by the Company
or any of its Subsidiaries for any reason or no reason (including as a result of
such Grantee's disability or death, resignation for Good Reason or termination
by UHS with or without Cause.)

 

“UHS” means Universal Hospital Services, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company.

 

9. Restrictive Covenants.  The Grantee acknowledges that the RSUs shall serve as
additional consideration for the restrictive covenants in Section 15 of the
Employment Agreement.

10. Withholding.  The Grantee may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold the minimum statutory withholding taxes in respect of the RSU, its
settlement or any payment or transfer under or with respect to the RSU and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.

11. Notices.  Any notice hereunder to the Company shall be addressed to the
Company’s principal executive office, Attention: General Counsel, and any notice
hereunder to Grantee shall be addressed to Grantee at Grantee’s last address on
the records of the Company, subject to the right of either party to designate at
any time hereafter in writing some other address.  Any notice shall be deemed to
have been duly given when delivered personally, one day following dispatch if
sent by reputable overnight courier, fees prepaid, or three days following
mailing if sent by registered mail, return receipt requested, postage prepaid
and addressed as set forth above.

12. Entire Agreement.  The Award Agreement (including the provisions of the
Stockholders Agreement and the Plan incorporated by reference herein) constitute
the entire contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

13. Waiver.  No waiver of any breach or condition of this Award Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.

14. Successors and Assigns.  The provisions of this Award Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s assigns and the legal
representatives, heirs and legatees of the Grantee’s estate, whether or not any
such person shall have become a party to this Award Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof.

15. Choice of Law.  All issues and questions concerning the construction,
validity, interpretation and enforceability of this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.  The parties hereto hereby irrevocably and unconditionally submit
to the exclusive jurisdiction of any Federal court sitting in the State of
Minnesota over any suit, action or proceeding arising out of or relating to this
Plan.  The parties hereby agree that service of any process, summons, notice or
document by U.S. registered mail addressed to any such party shall be effective
service of process for any action, suit or proceeding brought against a party in
any such court.  The parties hereto



5



--------------------------------------------------------------------------------

 

hereby irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  The parties hereto agree that a final
judgment in any such suit, action or proceeding brought in any such court shall
be conclusive and binding upon any party and may be enforced in any other courts
to whose jurisdiction any party is or may be subject, by suit upon such
judgment.

16. No Guarantees Regarding Tax Treatment.  The Grantee (or their beneficiaries)
shall be responsible for all taxes with respect to the RSUs.  The Committee and
the Company make no guarantees regarding the tax treatment of the RSUs.

17. Amendment.  The Committee may amend or alter this Award Agreement and the
RSUs granted hereunder at any time; provided that, no such amendment or
alteration shall be made without the consent of the Grantee if such action would
materially diminish any of the rights of the Grantee under this Award Agreement
or with respect to the RSUs.

18. Severability.  The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

19. Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

***

 

6



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the date first written above.

 

 

UHS HOLDCO, INC.

/s/ James B. Pekarek

By: James B. Pekarek

Agreed and acknowledged as

of the date first above written:

 

/s/ Thomas Leonard

                      GRANTEE





 



--------------------------------------------------------------------------------

 

EXHIBIT A


JOINDER TO STOCKHODLERS AGREEMENT





 







--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF PROMISSORY NOTE

 



 







--------------------------------------------------------------------------------